IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1014

                                Filed: 18 April 2017

Onslow County, No. 15 SP 756

IN RE: FORECLOSURE OF REAL PROPERTY UNDER DEED OF TRUST FROM
VICQUE THOMPSON and CHRISTALYN THOMPSON, IN THE ORIGINAL
AMOUNT OF $205,850.00, and DATED SEPTEMBER 26, 2007 and RECORDED ON
SEPTEMBER     28,  2007    IN  BOOK   2953  AT     PAGE    653 AND
RERECORDED/MODIFIED/CORRECTED ON FEBRUARY 27, 2015 IN BOOK
4266, PAGE 911, ONSLOW COUNTY REGISTRY[,] TRUSTEE SERVICES OF
CAROLINA, LLC, SUBSTITUTE TRUSTEE




        Appeal by respondents from order entered 30 March 2016 by Judge D. Jack

Hooks in Onslow County Superior Court. Heard in the Court of Appeals 7 March

2017.


        Blanco Tackabery & Matamoros, P.A., by Ashley S. Rusher and M. Rachael
        Dimont, for petitioner-appellee.

        The Barber Law Firm, PLLC, by Terence O. Barber, for respondent-appellants.


        ZACHARY, Judge.


        Appellants Vicque and Christalyn Thompson (“the Thompsons”) appeal from

an order of the trial court that allowed the substitute trustee appointed by appellee

USAA Federal Savings Bank (“the Bank”) to foreclose on a loan secured by property

owned by the Thompsons. On appeal, the Thompsons argue that the trial court erred

by failing to vacate an earlier order of the Clerk of Superior Court of Onslow County

allowing foreclosure and by entering the order permitting the foreclosure sale to
                                   IN RE: THOMPSON

                                   Opinion of the Court



proceed. The Thompsons contend that “the trustee did not hold legal title to the

property owned by [the Thompsons] by virtue of the faulty description in the deed of

trust” and that, as a result, the substitute trustee was “not entitled to foreclose under

the instrument.” For the reasons discussed below, we conclude that the trial court did

not err and that its order should be affirmed.

                                        I. Background

      The relevant facts of this case are largely undisputed and may be summarized

as follows: On 28 September 2007, the Thompsons acquired property located at 303

Old Pine Court, Richlands, North Carolina (“the property”). In order to purchase the

property, the Thompsons borrowed $205,850.00 from the Bank and secured the loan

with a Deed of Trust on the property. The Thompsons later defaulted on the loan by

failing to make the payment to the Bank that was due on 1 September 2013, or to

make any payments thereafter. A letter informing the Thompsons of the default was

mailed on 2 February 2014, and a pre-foreclosure notice was mailed to the Thompsons

on 2 September 2014. On 23 July 2015, Trustee Services of Carolina, LLC was

appointed as substitute trustee for the property. The Bank instructed the substitute

trustee to institute foreclosure proceedings.

      On 29 July 2015, the substitute trustee filed a notice of a foreclosure hearing

to be conducted on 15 September 2015. The foreclosure hearing was continued until

17 November 2015, at which time the Clerk of Superior Court for Onslow County



                                          -2-
                                   IN RE: THOMPSON

                                   Opinion of the Court



conducted a hearing and entered an order allowing the foreclosure to proceed. The

Thompsons appealed the Clerk’s order to the Superior Court of Onslow County for a

de novo hearing. The trial court conducted a hearing on 15 February 2016. On 8 April

2016, the court entered an order allowing the foreclosure to proceed. The Thompsons

entered timely notice of appeal to this Court from the trial court’s order.

                                   II. Standard of Review

      “The applicable standard of review on appeal where, as here, the trial court

sits without a jury, is whether competent evidence exists to support the trial court’s

findings of fact and whether the conclusions reached were proper in light of the

findings.” In re Foreclosure of Adams, 204 N.C. App. 318, 320, 693 S.E.2d 705, 708

(2010) (quotations and citations omitted). “Conclusions of law drawn by the trial

court from its findings of fact are reviewable de novo on appeal.” In re Foreclosure of

Bass, 366 N.C. 464, 467, 738 S.E.2d 173, 175 (2013) (citation omitted).

                         III. Right to Foreclose: General Principles

      The general principles by which foreclosure must be conducted are well

established. “Foreclosure by power-of-sale proceedings conducted pursuant to N.C.

Gen. Stat. § 45-21.16 are limited in scope. A power-of-sale provision contained in a

deed of trust vests the trustee with the ‘power to sell the real property mortgaged

without any order of court in the event of a default.’ ” In re Foreclosure of Collins, __

N.C. App. __, __, __ S.E.2d __, __ (7 February 2017) (quoting In re Foreclosure of



                                          -3-
                                   IN RE: THOMPSON

                                   Opinion of the Court



Michael Weinman Associates, 333 N.C. 221, 227, 424 S.E.2d 385, 388 (1993)). N.C.

Gen. Stat. § 45-21.16(a) (2015) requires that in order to initiate a foreclosure

proceeding, the mortgagee or trustee must file a notice of hearing with the clerk of

court and serve notice of the hearing upon the appropriate parties. The Thompsons

do not dispute that they were properly served with notice of the hearing. Thereafter,

a hearing “shall be held before the clerk of court in the county where the land, or any

portion thereof, is situated.” N.C. Gen. Stat. § 45-21.16(d) (2015). At the hearing, the

lender “bears the burden of proving that there was a valid debt, default, the right to

foreclose under power of sale, and notice.” In re Foreclosure of Brown, 156 N.C. App.
477, 489, 577 S.E.2d 398, 406 (2003). N.C. Gen. Stat. § 45-21.16(d) provides in

relevant part that:

             If the clerk finds the existence of (i) valid debt of which
             the party seeking to foreclose is the holder, (ii) default,
             (iii) right to foreclose under the instrument, [and] (iv)
             notice to those entitled to such under subsection (b), . . .
             then the clerk shall authorize the mortgagee or trustee to
             proceed under the instrument, and the mortgagee or
             trustee can give notice of and conduct a sale pursuant to
             the provisions of this Article. . . .

                                        IV. Discussion

      In this case, the Thompsons’ only challenge to the order allowing foreclosure is

their contention that the evidence fails to show that the Bank has the right to

foreclose on the property. The Thompsons assert that as a result of an error contained

in the Deed of Trust’s description of the property, the Bank “never received legal title”


                                          -4-
                                  IN RE: THOMPSON

                                  Opinion of the Court



to the property and therefore has no right to foreclose on the loan secured by the Deed

of Trust. Upon careful review of the relevant jurisprudence, in light of the facts of

this case, we conclude that the Thompsons’ argument lacks merit.

      Resolution of this appeal requires an examination of the contents of the

General Warranty Deed and the Deed of Trust. Both the General Warranty Deed and

the Deed of Trust (1) identify the location of the property as 303 Old Pine Ct.,

Richlands, N.C., (2) identify the property as being Lot 46 as shown on a plat recorded

in Map Book 51, Page 149, Slide 1485 of the Onslow County Registry, and (3) identify

the property as having Onslow County Tax Parcel ID Number 46B-153.                 The

Thompsons’ appellate argument is based upon a single error in the Deed of Trust,

evidenced in the following discrepancy between the documents:

             1. The General Warranty Deed describes the property as
             “all of Lot 46 as shown on a plat entitled ‘Final Plat
             Walnut Hills, Section III-C’, prepared by Parker &
             Associates, Inc., dated August 3, 2006 and recorded in
             Map Book 51, Page 149, Slide L-1485, Onslow County
             Registry.”

             2. The Deed of Trust describes the property as “all of Lot
             46, as shown on a plat entitled ‘Final Plat Walnut Hills,
             Section II-C’ prepared by Parker & Associates, Inc., dated
             August 3, 2006 and recorded in Map Book 51, Page 149,
             Slide L-1485, Onslow County Registry.”

(Emphasis added). The sole difference between these documents is that the Deed of

Trust describes the property as being located in “Section II-C” of the Walnut Hills

subdivision, and the General Warranty Deed identifies the property as being located


                                         -5-
                                   IN RE: THOMPSON

                                   Opinion of the Court



in “Section III-C” of the Walnut Hills subdivision. The parties agree that the Walnut

Hills subdivision did not include a “Section II-C” and that the reference in the Deed

of Trust to “Section II-C” was incorrect and referred to a location that does not exist.

The Thompsons contend that this error renders the Deed of Trust void as a matter of

law. The Bank, however, argues that the Deed of Trust’s reference to “Section II-C”

is a minor error that creates only a latent ambiguity as to the description of the

property, which may be rectified by examination of extrinsic documents referenced in

the Deed of Trust. We agree with the Bank’s analysis.

      Neither the transfer of property from a buyer to a seller, nor the execution of

documents securing a loan used to purchase real estate is a modern phenomenon or

an unusual occurrence. Property has changed hands throughout North Carolina’s

history and there have been many occasions in which a party has challenged the

validity of a document evidencing a property transaction on the grounds that the

document contained an error or failed to identify the property with sufficient

certainty. Our courts have had numerous opportunities during the last 150 years to

consider the effect of an error or misnomer in a deed, promissory note, or other real

estate-related document.    As a result, the law governing the issue of errors or

uncertainty in such documents has been firmly established for more than a century.

      N.C. Gen. Stat. § 22-2 (2015), known as the statute of frauds, requires that all

contracts to convey land “shall be void unless said contract, or some memorandum or



                                          -6-
                                        IN RE: THOMPSON

                                        Opinion of the Court



note thereof, be put in writing and signed by the party to be charged therewith, or by

some other person by him thereto lawfully authorized.” The Supreme Court of North

Carolina has held that “[a] valid contract to convey land, therefore, must contain

expressly or by necessary implication all the essential features of an agreement to

sell, one of which is a description of the land, certain in itself or capable of being

rendered certain by reference to an extrinsic source designated therein.” Kidd v.

Early, 289 N.C. 343, 353, 222 S.E.2d 392, 400 (1976). The general rule regarding the

validity of the description of property in a deed or related document is as follows:

                The decisions in this State are in very general recognition
                of the principle that a deed conveying real estate or a
                contract concerning it, within the meaning of the statute
                of frauds, must contain a description of the land, the
                subject-matter of the contract, “either certain in itself or
                capable of being reduced to certainty by reference to
                something extrinsic to which the contract refers.”

Patton v. Sluder, 167 N.C. 500, 502, 83 S.E. 818, 819 (1914) (quoting Massey v. Belisle,

24 N.C. 170, 177 (1841)).1

      “It is presumed that the grantor in a deed of conveyance intended to convey

something, and the deed will be upheld unless the description is so vague or

contradictory that it cannot be ascertained what thing in particular is meant.”

Duckett v. Lyda, 223 N.C. 356, 358, 26 S.E.2d 918, 919 (1943) (citations omitted).

Thus, “[w]hile the contract must contain a description of the land to be sold, it is not



      1   The Southeastern Reporter does not report cases decided prior to 1887.

                                                -7-
                                    IN RE: THOMPSON

                                    Opinion of the Court



essential that the description be so minute or particular as to make resort to extrinsic

evidence unnecessary. The line of separation is the distinction between a patent and

a latent ambiguity.” Gilbert v. Wright, 195 N.C. 165, 166, 141 S.E. 577, 578 (1928)

(citing Lewis v. Murray, 177 N.C. 17, 97 S.E. 750 (1919)). “Whether a description is

patently ambiguous is a question of law.” Kidd, 289 N.C. at 353, 222 S.E.2d at 400

(citation omitted).

       Although a description of real property must adequately identify the subject

property, the law will support a deed if possible. “When a description leaves the land

‘in a state of absolute uncertainty, and refers to nothing extrinsic by which it might

be identified with certainty,’ it is patently ambiguous and parol evidence is not

admissible to aid the description. The deed or contract is void.” Kidd, 289 N.C. at 353,

222 S.E.2d at 400 (quoting Lane v. Coe, 262 N.C. 8, 13, 136 S.E.2d 269, 273 (1964)).

“ ‘A description is . . . latently ambiguous if it is insufficient in itself to identify the

property but refers to something extrinsic by which identification might possibly be

made.’ Thus, a description missing or uncertain in one document may be rendered

certain by another and together the documents may satisfy the statute of frauds.”

River Birch Associates v. City of Raleigh, 326 N.C. 100, 123, 388 S.E.2d 538, 551

(1990) (quoting Lane, 262 N.C. at 13, 136 S.E. 2d at 273 (other citation omitted). In

sum:

              It is a general rule, that if the description be so vague or
              contradictory, that it cannot be told what thing in


                                           -8-
                                   IN RE: THOMPSON

                                   Opinion of the Court



             particular is meant; the deed is void. But it is also a
             general rule, that the deed shall be supported, if possible;
             and if by any means different descriptions can be
             reconciled, they shall be, or if they be irreconcilable, yet
             if one of them sufficiently points out the thing, so as to
             render it certain that it was the one intended, a false or
             mistaken reference to another particular shall not
             overrule that which is already rendered certain.

Proctor v. Pool, 15 N.C., 370, 373 (1833).

      We have reviewed our appellate jurisprudence addressing challenges to the

validity of the identification of property described in documents such as a deed, deed

of trust, or contract for the sale of property, and observe that our Courts have

generally affirmed the validity of such documents when it is possible to ascertain the

identity of the subject property. For example, in Carson v. Ray, 52 N.C. 609, 609

(1860), our Supreme Court upheld as valid a deed in which the grantor agreed to

transfer “[m]y house and lot in the town of Jefferson, in Ashe County, North

Carolina.” The Court noted that “there was no evidence that [the grantor] owned any

other house and lot” in Jefferson, and that the deed presented only a latent ambiguity.

Similarly, in Gilbert v. Wright, supra, our Supreme Court upheld an order of the lower

court ordering specific performance of a contract to sell “the vacant lot” on the grounds

that the other documents and the factual circumstances associated with the

transaction clearly identified a specific vacant lot.

      Where a document that constitutes part of the transfer of property, such as a

deed or deed of trust, describes the property in a manner that is uncertain or contains


                                          -9-
                                   IN RE: THOMPSON

                                   Opinion of the Court



an error, our appellate courts generally have upheld the decision of a trial court to

admit extrinsic evidence derived from sources referred to in the challenged document,

in order to establish with greater certainty the identity of the subject property. Thus,

in Taylor v. Bailey, 34 N.C. App. 290, 237 S.E.2d 918 (1977), this Court upheld an

order by the trial court granting specific performance of a contract for the sale of

property.   The contract erroneously described the property as being located in

Buncombe County, rather than giving its correct location in Henderson County. We

held that this discrepancy created only a latent ambiguity:

             Defendant argues that the description before us for
             construction is clearly patently ambiguous. We cannot
             agree. True, there is no metes and bounds description.
             However, the description gives the acreage and refers to
             a deed of trust, naming the parties and the date thereof,
             in which the land is described with particularity. This is
             adequate to satisfy the “something extrinsic by which
             identification might possibly be made.” Further, the
             complaint locates the property in Henderson County.

Taylor, 34 N.C. App. at 292, 237 S.E.2d at 919 (quoting Lane at 13, 136 S.E.2d at

273). In River Birch, supra, our Supreme Court held that “[t]he trial court incorrectly

excluded evidence of the preliminary plat for the purpose of resolving a latent

ambiguity in the identity of the common area referred to in the covenants.” River

Birch, 326 N.C. at 126, 388 S.E.2d at 553. And, in Tomika Invs., Inc. v. Macedonia

True Vine Pent. Holiness Ch. of God, Inc., 136 N.C. App. 493, 524 S.E.2d 591 (2000),

the defendant claimed that the subject deed was void because of the misstatement of



                                          - 10 -
                                  IN RE: THOMPSON

                                  Opinion of the Court



the name of one of the parties. This Court held that “there is only a latent ambiguity

in the deed” that did not render the deed void. Tomika, 136 N.C. App. at 497, 524

S.E.2d at 594.

      Applying the principles discussed above to the present case, we conclude that

the erroneous reference in the Deed of Trust to “Section II-C” instead of “Section III-

C” is merely a scrivener’s error and creates only a latent ambiguity in the description

of the property. This uncertainty may be remedied by examination of the four corners

of the Deed of Trust and documents referenced therein. The Deed of Trust identifies

the property as Lot 46 of a subdivision depicted on a plat “prepared by Parker &

Associates, Inc., dated August 3, 2006 and recorded in Map Book 51, Page 149, Slide

L-1485, Onslow County Registry.” This plat correctly identifies Lot 46 as being

located in “Section III-C.” In addition, the Deed of Trust identifies the property with

a street address and tax parcel ID number, both of which correspond to the

information in the General Warranty Deed and the plat. Upon examination of the

information in the record, in the context of the long-established jurisprudence on this

subject, we conclude that the erroneous reference to “Section II-C” in the Deed of

Trust did not render the document void and that the trial court did not err by allowing

the foreclosure to go forward.

      In their arguments seeking a contrary result, the Thompsons do not

acknowledge that extrinsic evidence may be utilized to clarify a latent ambiguity and



                                         - 11 -
                                   IN RE: THOMPSON

                                   Opinion of the Court



do not discuss the law on this issue or make any attempt to distinguish cases such as

those cited above. Instead, the Thompsons cite cases that, although they may involve

a deed of trust or the transfer of property, do not address in any respect the principles

discussed in this opinion. We conclude that the Thompsons have failed to establish

that the trial court erred or that they are entitled to relief on appeal. Accordingly, we

conclude that the trial court’s order should be

      AFFIRMED.

      Judges BRYANT and INMAN concur.




                                          - 12 -